Citation Nr: 0316938	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  98-12 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from April 30, 1971 to June 8, 
1971, and from February 29, 1972 to March 16, 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
from a May 1998 RO rating decision which denied service 
connection for a seizure disorder.  In November 2000, the 
case was remanded for additional development.


REMAND

The file indicates that the RO did not fully comply with the 
development instructions set forth in the Board's November 
2000 remand, and thus another remand is required for RO 
compliance.  Stegall v. West, 11 Vet.App. 268 (1998).  First 
of all, the RO did not attempt to obtain service medical 
records related to the veteran's second period of service, 
although service was verified and administrative records 
obained.  

In addition, it does not appear that all potentially relevant 
VA medical records have been obtained.  In this regard, 
although all medical records from the Albany VAMC were 
requested, the records obtained only go back to 1992, and 
there is no documentation that there are no earlier records 
available.  See 38 C.F.R. § 3.159(c)(2).  This is 
particularly important because the veteran states that he was 
treated earlier at that facility, and records dated in 1992 
refer to a history of at least one earlier hospitalization at 
that facility.  In addition, the 1992 records obtained refer 
to earlier treatment at the Bath VAMC, and possibly the 
Canandaigua VAMC; there is no indication that the RO has 
attempted to obtain these records.  

Accordingly, the case is again remanded to the RO for the 
following action:

1.  The RO should obtain all service 
medical records pertaining to the 
veteran's second period of service, from 
February 29, 1972 to March 16, 1972, from 
the National Personnel Records Center 
(NPRC), using his name as found on the 
personnel records.  

2.  The RO should obtain all records of 
the veteran's treatment which may be 
related to a seizure disorder, including 
psychiatric treatment records, dated from 
1971 to 1992, from the Albany VAMC.  The 
VAMC should be requested to document that 
the earliest records have been provided.  
Treatment records under both names he has 
used should be requested.  

3.  The RO should obtain all records of 
the veteran's treatment which may be 
related to a seizure disorder, including 
psychiatric treatment records, dated from 
1971 to the present, from the Bath and 
Canandaigua VA medical centers.  Each 
VAMC should be requested to document that 
the earliest records have been provided 
(or, if appropriate, that there are no 
records).  Treatment records under both 
names he has used should be requested.  

4.  After the above development is 
completed, the RO should review the 
veteran's claim.  If the claim is denied, 
the RO should provide the veteran and his 
reprentative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board.





The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).



